Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Communication(s)
2.	This office action is responsive to the Responses filed on April 19, 2022 and May 6, 2022. Claims 1 and 17 are canceled. Claims 2-16 and 18-21 are now pending in the application.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 14/747,984 and 15/926,336, now U.S. Patent Nos. 9,930,716 and 10,531,509, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 2-16 and 18-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The instant application claims essentially same subject matters of parent applications 14/747,984 in view of 15/926,336, previously prosecuted and issued into patent numbers 9,930,716 and 10,531,509. Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,509 in view of U.S. Patent No. 9,930,716. However, the terminal disclaimer filed 04/19/2022 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent applications 14/747,984 and 15/926,336 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed wireless device (claim 2), apparatus (claim 12) and method (claim 21) for device-initiated network-based Internet Protocol (IP) flow mobility, comprising, among other limitation, the novel and unobvious limitations as “... establishing a packet data network 'PDN' connection ...; adding an access via a second wireless access network to the PDN connection, the access using the IP address allocated to the wireless device, wherein i) routing rules for the access via the first wireless access network and via the second wireless access network result in no IP flows being initially assigned to the second wireless access network, and ii) each of the routing rules includes an applicability field indicating whether the routing rule applies to both existing and future IP flows or to future IP flows only; detecting a degradation of conditions ..., sending a message ... to cause one or more IP flows of the first wireless access network to move to the second wireless network.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-11, 13-16 and 18-20.

5. 	References U.S. 9,642,060; U.S. 9,788,236; U.S. 10,136,354; U.S. 10,306,500 and U.S. 10,568,001 are cited because they are put pertinent to improve packet data flow mobility and distribution in different telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
	    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

May 10, 2022